Citation Nr: 1230246	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  10-08 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to a 50 percent evaluation for post traumatic stress disorder (PTSD) prior to May 27, 2011.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from April 2003 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the RO which granted service connection for PTSD and assigned a 30 percent evaluation; effective from December 31, 2008.  By rating action in September 2011, the RO assigned an increased evaluation to 50 percent; effective from May 27, 2011.  Thereafter, the Veteran notified VA that he was satisfied with the 50 percent evaluation and wanted to withdraw his appeal.  However, in a letter received in January 2012, his representative asserted that the 50 percent evaluation should be effective from the date of his claim.  Thus, the issue to be address in this decision will be limited to whether the 50 percent evaluation in is warranted prior to May 27, 2011.  

FINDING OF FACT

Prior to May 27, 2011, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to various symptoms.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD prior to May 27, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Part 4, Diagnostic Code 94110 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of Veterans' claims on appeal, the Board is usually required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Here, however, since the Board is granting the benefit sought, no discussion of this obligation is necessary.  

Disability Ratings - In General

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When, as in this case, the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  

Where PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating is awarded.  

Where PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating is awarded.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Evaluation Prior to May 2011

This appeal arises from a reopened claim for compensation benefits and a June 2009 rating decision which granted service connection at a 30 percent evaluation for PTSD, effective from December 31, 2009, the date of receipt of the Veteran's reopened claim.  38 C.F.R. § 3.400(q)(r) (2011).  The Veteran was subsequently granted an increased rating to 50 percent by the RO in September 2011, based on the findings from a VA examination in May 2011.  The 50 percent evaluation was made effective from the date of the VA examination, May 27, 2011.  In the present appeal, it is argued that the Veteran's PTSD symptoms have been essentially the same and that he should be evaluated at the 50 percent rate from the date of his reopened claim.  

A review of the record shows that the Veteran had been examined in connection with this matter in May 2009.  At that time, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history, and clinical findings.  On mental status examination, the Veteran was alert, coherent and well-oriented.  He denied any suicidal or homicidal ideations or any visual or auditory hallucinations.  He reported nightmares two times a week, depressed mood, memory difficulties, and anxiety and irritability daily.  He said that he lived with two roommates, hangs out with friends from his hometown and worked out at the gym a couple of times a week.  He reported feelings of detachment and estrangement from others, difficulty maintaining a satisfactory relationship and a foreshortened future.  

The examiner opined that the Veteran met the criteria for a diagnosis of PTSD, and that he uses numbing and avoidance as a coping mechanism to avoid thoughts, feelings and conversation about his experiences.  He noted that the Veteran experienced recurrent distressing dreams at least two times a week, had a restricted range of affect and irritability, outbursts of anger and difficulty with concentration, on a daily basis.  The diagnosis was PTSD, and the Global Assessment of Functioning (GAF) score was 60.  The examiner commented that the Veteran did not meet the criteria for major depressive disorder.  

The Veteran's complaints and the findings reported by a Vet Center counselor in a letter dated in March 2009 were not significantly different from the May 2009 VA examination and included complaints of distressing memories, anxiety, intrusive thoughts and irritability, the latter of which was partially relieved with counseling.  

The evidentiary record also includes several VA outpatient notes showing psychiatric treatment on a couple of occasions from May 2008 to January 2009.  While the reports noted his history of combat related stressors, the Veteran's complaints focused on financial problems, his ex-girlfriend and learning his new job.  

When examined by VA in May 2011, the Veteran reported that he had a total of three panic attacks, but had lesser type anxiety attacks one to two times a week.  The Veteran denied any episodes of violence, suicidal or homicidal thoughts and mild memory problems.  He reported nightmares, recurrent and intrusive thoughts, feelings of detachment and estrangement, sleep disturbance, irritability, and difficulty with concentration.  The diagnosis was PTSD panic disorder without agoraphobia.  The examiner commented that the etiology of the panic attacks was not clear, but that they were not present prior to military service and therefore, was at least as likely as not related to service and his PTSD.  

The clinical findings on the two VA examinations during the pendency of the appeal do not appear to be  materially different.  The Veteran reported symptoms of depression, nightmares, irritability, anxiety and some impairment of memory.  However, mental status findings showed that he was cooperative, alert, and well oriented, and his speech was coherent, logical, and goal directed.  There was no evidence of any suicidal or homicidal ideations or any psychosis.  The Veteran is single, has a good relationship with his mother, and enjoys time spent with his friends.  He is employed in an apprenticeship program and has not reported any time lost at work because of his PTSD.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The material question at issue is whether the Veteran has sufficient occupational and social impairment to disrupt his performance of occupational tasks to the extent set forth in the rating criteria described above for a higher evaluation of 50 percent prior to May 2011.  38 C.F.R. § 4.130 (2011).  

While the evidence suggests that the Veteran has been able to control his symptoms with medication and counseling, the Board does not discount the effect of his symptoms on his daily life.  After reviewing the evidence of record, the Board concludes that the Veteran's psychiatric disability picture more closely approximates the criteria for a 50 percent schedular rating from the date of his reopened claim.  Accordingly, the appeal is granted.  
ORDER

An initial evaluation of 50 percent for PTSD prior to May 27, 2011, is granted, subject to VA laws and regulation concerning payment of monetary benefits.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


